Name: Regulation (EEC) No 588/71 of the Commission of 19 March 1971 reducing the periods during which milk products may remain under customs control for advance payment of refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 132 Official Journal of the European Communities 20.3.71 Official Journal of the European Communities No L 67/ 13 REGULATION (EEC) No 588/71 OF THE COMMISSION of 19 March 1971 reducing the periods during which milk products may remain under customs control for advance payment of refunds application of the system of import and export licences and advance fixing certificates for agricultural products, as last amended by Regulation (EEC) No 589/717 ; whereas Commission Regulation (EEC) No 2683/708 of 29 December 1970 laying down special procedures for the advance fixing of export refunds on milk and milk products does not exclude such advance fixing nor at the same time the granting of an export licence ; Whereas in view of these new rules, Commission Regulation (EEC) No 2182/69 « of 31 October 1969 reducing the periods during which certain milk products may remain under customs control for advance payment of refunds can be repealed; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 1253/70,2 and in particular Article 17 (4) thereof; Whereas Article 3 (3 ) and Article -4 (2 ) of Commission Regulation (EEC) No 1957/693 of 30 September 1969 on additional detailed rules for granting export refunds on products subject to a single price system determined the periods during which products may remain under the controls introduced by Articles 2 and 3 of Council Regulation (EEC) No 441/694 of 4 March 1969 laying dowrf additional general rules for granting export refunds on products subject to a single price system, exported unprocessed or in the form of certain goods not covered by Annex II to the Treaty, as last amended by Regulation (EEC) No 2633/705 ; whereas under Article 5 of Regulation (EEC) No 1957/69 these periods may be reduced on account of the characteristics of the products of goods , in order to prevent difficulties arising on the market ; Whereas experience has shown that . the periods applying at present can cause difficulties in regard to the milk products listed in Article 1 of Regulation (EEC) No 804/68 ; whereas the periods applying to these products should be reduced to match the period of validity of export licences provided for in Article 35 (2 ) of Commission Regulation (EEC ) No 2637/706 of 23 December 1970 on special detailed rules for the HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from the first indent of the third subparagraph of Article 3 (3 ) of Regulation (EEC) No 1957/69, where the application of ( a) and (b ) of the second subparagraph of that paragraph would result in the period of customs control referred to in that paragraph lasting less than a month for the products listed in Article 1 of Regulation (EEC) No 804/68 which are to be processed into products falling within Common Customs Tariff sub-headings :  ex 04.03 B of a fat content by weight exceeding 99-5%  18.06 D  21:07 F, the period shall be extended to one month .1 OJ No L 148 , 28.6.1968, p. 13 . * OJ No L 143 , 1.7.1970, p. 1 . 3 OJ No L 250, 4.10.1969, p. 1 . 4 OJ No L 59, 10.3.1969, p. 1 . 7 OJ No L 67, 20.3.1971, p. 15 . 5 OJ No L 279 , 24.12.1970, p. 37. 6 OJ No L 283, 29.12.1970, p. 15 . 8 OJ No L 285, 31.12.1970, p. 36. 9 OJ No L 276, 1.11.1969, p. 50. Official Journal of the European Communities 133 Article 2 products came under the relevant customs control until the end of the next: month. 2 . Where application of the preceding paragraph would result in a period under customs control of less than a month, this period shall be increased to one month. Article 3 1 . For the products listed in Article 1 of Regulation (EEC) No 804/68 the period of six months referred to in Article 4 (2) of Regulation (EEC) No 1957/69 shall be reduced : ( a) if an export licence has been issued : to the period of validity of the export licence remaining on the date on which the products came under the relevant customs control, that date falling within the period of validity of the export licence ; (b ) if the issue of an export licence is not excluded by the provisions of Regulation (EEC) No 2683/70, but has not been applied for : to the period of validity of the export licence applicable to products of the same kind ; (c) if the issue of an export licence is excluded under the provisions of Regulation (EEC) No 2683/70 : to a period extending from the date on which the Regulation (EEC) No 2182/69 is hereby repealed . Article 4 * This Regulation shall enter into force on 22 March 1971 . However, this Regulation shall not apply to products which, before it entered into force, had come under one of the procedures for advance payment of the refund introduced by Regulation (EEC) No 441/69 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 March 1971 . For the Commission The President Franco M. MALFATTI